UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period EndedJune 30, 2014 Commission File Number 0-13839 CAS MEDICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 06-1123096 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 44 East Industrial Road, Branford, Connecticut06405 (Address of principal executive offices, including zip code) (203) 488-6056 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:Common Stock, $.004 par value 19,481,140 shares as of August 5, 2014. TABLE OF CONTENTS Page No. PART I Financial Information Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2014 and 2013 5 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2014 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 7 Notes to Condensed Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures about Market Risk 20 Item 4 Controls and Procedures 20 PART II Other Information Item 1 Legal Proceedings 20 Item 6 Exhibits 21 Signatures 22 - 2 - PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CAS Medical Systems, Inc. and Subsidiary Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets Total current assets Property and equipment: Leasehold improvements Equipment at customers Machinery and equipment Accumulated depreciation and amortization ) ) Property and equipment, net Intangible and other assets, net Total assets $ $ - 3 - CAS Medical Systems, Inc. and Subsidiary Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Note payable — Current portion of long-term debt — Total current liabilities Deferred gain on sale and leaseback of property Long-term debt, less current portion Other long-term liabilities — Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $.001 par value per share, 1,000,000 shares authorized Series A convertible preferred stock, 95,500 shares issued and outstanding, liquidation value of $11,837,146 at June 30, 2014 Series A exchangeable preferred stock, 54,500 shares issued and outstanding, liquidation value of $6,755,230 at June 30, 2014 Common stock, $.004 par value per share, 40,000,000 shares authorized, 19,559,219 and 19,324,549 shares issued at June 30, 2014 and December 31, 2013, respectively, including shares held in treasury Common Stock held in treasury, at cost - 86,000 shares ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. - 4 - CAS Medical Systems, Inc. and Subsidiary Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net sales $ Cost of sales Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating loss ) Interest expense Other income ) Net loss ) Preferred stock dividend accretion Net loss applicable to common stockholders $ ) $ ) $ ) $ ) Per share basic and diluted loss applicable to common stockholders $ ) $ ) $ ) $ ) Weighted-average number of common shares outstanding: Basic and diluted See accompanying notes. - 5 - CAS Medical Systems, Inc. and Subsidiary Condensed Consolidated Statement of Changes in Stockholders' Equity For theSix Months Ended June 30, 2014 (Unaudited) Preferred Stock Common Stock Issued Common Stock Held in Treasury Additional Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total BALANCE, December 31, 2013 $ $ $ ) $ $ ) $ Net loss ) ) Common stock issued upon exercise of stock options Common stock issued under stock purchase plan 24 Warrants exercised Warrants issued to lender Restricted stock issued, net of cancellations ) — Stock compensation BALANCE, June 30, 2014 $ $ $ ) $ $ ) $ See accompanying notes. - 6 - CAS Medical Systems, Inc. and Subsidiary Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization and write-off of deferred financing costs Provision for doubtful accounts — Stock compensation Gain from demutualization of insurance provider — ) Impairment of capitalized costs — Amortization of gain on sale and leaseback of property ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories Other current assets Accounts payable and accrued expenses ) ) Net cash used in operating activities ) ) INVESTING ACTIVITIES: Expenditures for property and equipment ) ) Short-term investments — Gain from demutualization of insurance provider — Purchase of intangible assets ) ) Net cash (used in) provided by investing activities ) FINANCING ACTIVITIES: Repayments of note payable ) — Deferred financing costs ) ) Debt extinquishment ) — Proceeds from long-term debt and warrants Proceeds from issuance of common stock Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest $ $ Accrued liability settled with common stock $
